                   Case 20-09037   Doc 9   Filed 02/08/21   Page 1 of 3
SO ORDERED.

SIGNED this 5th day of February, 2021.




                           UNITED STATES BANKRUPTCY COURT
                         MIDDLE DISTRICT OF NORTH CAROLINA
                                   DURHAM DIVISION

       In re:                               )      Case No. 18-80856
                                            )
       AE Bicycle Liquidation, Inc.,        )      Chapter 11
       et al., 1                            )
                                            )      (Jointly Administered)
            Debtor.
                                            )
       The Finley Group, Inc.,              )
                                            )
            Plaintiff,                      )
                                            )
                                                    Adv. No. 20-09037
       v.                                   )
                                            )
       Star Leader Trading Limited,         )
                                            )
            Defendant.

                ORDER ON SERVICE OF ADVERSARY PROCEEDING PACKAGE

            Plaintiff The Finley Group, Inc. commenced this adversary

   proceeding by filing a Complaint against the Defendant Star Leader

   Trading Limited on November 6, 2020.              On November 7, 2020, the

   Clerk provided Plaintiff with the Adversary Proceeding Package



   1 The Debtors in these jointly administered chapter 11 cases, along with each
   case number, are as follows: AE Bicycle Liquidation, Inc. f/k/a Advanced Sports
   Enterprises, Inc. (Case No. 18-80856); AI Bicycle Liquidation, Inc. f/k/a
   Advanced Sports, Inc. (Case No. 18-80857); Performance Direct, Inc. (Case No.
   18-80860); Bitech, Inc. (Case No. 18-80858); and Nashbar Direct, Inc. (Case No.
   18-80859).

                                           1
              Case 20-09037   Doc 9    Filed 02/08/21   Page 2 of 3



(“AP Package”) consistent with practice in this district. 2                The AP

Package   contains    procedural      information       for    the    parties   to

adversary proceedings in this district and requires Plaintiff to

serve the package with the summons and Complaint on Defendant.

ECF No. 2.

      According to the Complaint, Defendant is a foreign company

with its principal place of business in Hong Kong.                      Plaintiff

requested that the Clerk relieve it from serving a translated

version of the AP Package due to the cost of translating the AP

Package from English.       There is no requirement under the Federal

Rules of Civil Procedure or Bankruptcy Rules that the AP Package

be served on any defendant in order to obtain jurisdiction over

the parties, and the Court is free to modify local procedures for

good cause.      The Court will find that there is good cause to

relieve Plaintiff from translating and serving the AP Package on

Defendant    with   the   Summons     and   Complaint     in    this    adversary

proceeding, subject to the Court directing appropriate service of

the AP Package by later order.

      IT IS THEREFORE ORDERED, ADJUDGED, and DECREED Plaintiff is

relieved from translating and serving the AP Package on Defendant

with the Summons and Complaint.


2 The AP Package is a Middle District of North Carolina Local Form that can be

accessed at the following link:

http://www.ncmb.uscourts.gov/sites/default/files/forms/AP_Package_2020-
04.pdf.

                                       2
Case 20-09037    Doc 9   Filed 02/08/21   Page 3 of 3



                [END OF DOCUMENT]




                         3
